Citation Nr: 0625418	
Decision Date: 08/17/06    Archive Date: 08/24/06

DOCKET NO.  05-26 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a chronic low back 
disorder, to include residuals of an injury and spina bifida 
occulta.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION

The veteran served on active duty from August 21, 1974 to 
October 18, 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that service connection is warranted for 
a low back disorder because he sustained a low back injury 
during his period of active duty service as the result of 
falling from the top bunk in his cabin and hitting his back 
on a metal cabinet.  

In reviewing the veteran's service medical records, the Board 
observes that in the course of seeking treatment, he 
complained of low back pain and reported a history of low 
back pain prior to enlistment.  The August 1974 enlistment 
examination report shows that the veteran neither presented 
with a history of any spine or musculoskeletal impairment nor 
reported a history of recurrent back pain.  Nevertheless, the 
October 1974 Medical Board Report notes that the veteran was 
discharged due to chronic low back pain and spina bifida 
occulta, which existed prior to enlistment.  The veteran 
disagrees with the diagnosis of spina bifida occulta and has 
submitted a November 2004 statement from a private physician 
indicating that there is no radiologic evidence of spina 
bifida occulta.

If shown to be existing prior to service, a disease will be 
considered to have been aggravated by active military service 
where there is an increase in disability during service 
unless there is a specific finding that the increase in 
disability is due to the natural progression of the disease.  
38 C.F.R. § 3.306(a).  Clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the 
pre-service disability increased in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Due regard will be given 
the places, types, and circumstances of service.  38 C.F.R. 
§ 3.306(b); see also Wagner v. Principi, 370 F.3d 1089, 1096 
(Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003), 69 Fed. 
Reg. 25178 (2004).

The veteran has not been afforded a VA examination for 
compensation purposes to determine the nature and etiology of 
his low back disorder.  VA's statutory duty to assist the 
veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, this case is REMANDED for the following action:

1.  The veteran should be afforded an 
appropriate examination to ascertain the 
current nature and likely etiology of any 
low back disorder that may be present.  
The examiner is requested to review all 
pertinent records associated with the 
claims file and identify all low back 
disorders found on examination.  Based on 
the examination and review of the case, 
the examiner should address the following 
questions:  

(a) What is the etiology of any diagnosed 
identified low back disability?  

(b) Is it at least as likely as not that 
any diagnosed low back disability had its 
onset during service?

(c) If a diagnosed low back disability is 
found to have existed prior to service, 
is it at least as likely as not that the 
disability, rather than the symptoms of, 
increased in severity beyond its normal 
progression during service?

The medical rationale for any opinion 
given should be provided, citing the 
objective medical findings leading to the 
conclusion.

2.  After completion of the above, and 
any additional development deemed 
necessary, the issue on appeal should be 
reviewed, with consideration of all 
applicable laws and regulations.  If the 
issue on appeal remains denied, the 
appellant and his representative should 
be furnished with an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




